   6:19-cv-03025-TMC-KFM            Date Filed 04/15/20      Entry Number 27        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

 Joseph Farmer,                   )
                                  )
                    Plaintiff,    )                   Civil Action No. 6:19-cv-3025-TMC
                                  )
 vs.                              )
                                  )
 Allergan USA Inc.,               )                                 ORDER
                                  )
                    Defendant.    )
                                  )
 _________________________________)

       Plaintiff Joseph Farmer originally brought this action asserting claims for employment

discrimination in the Greenville County, South Carolina Court of Common Pleas. (ECF No. 1-1).

On October 25, 2019, Defendant Allergan USA Inc. removed the case to this court asserting federal

question jurisdiction based on Plaintiff’s alleged causes of action for violation of the Age

Discrimination in Employment Act (“ADEA”). (ECF No. 1 at 2). On October 31, 2019, Plaintiff

filed an amended complaint repeating his claim for age discrimination in violation of the ADEA,

as well as state law claims for wrongful discharge in violation of public policy and violation of the

South Carolina Unfair Trade Practices Act (“SCUTPA”). See (ECF No. 6).

       On January 31, 2020, Defendant filed a motion for partial judgment on the pleadings as to

Plaintiff’s state law claims for wrongful discharge and violation of the SCUTPA. (ECF No. 20).

Plaintiff filed a motion for extension of time to respond to Defendant’s motion, (ECF No. 21),

which the court granted, extending the time for Plaintiff to respond through February 24, 2020,

(ECF No. 22). Despite the extension granted by the court, Plaintiff has filed no response to

Defendant’s motion and the time to do so has long-since run.




                                                 1
   6:19-cv-03025-TMC-KFM            Date Filed 04/15/20       Entry Number 27         Page 2 of 3




       In accordance with 28 U.S.C. § 636(b)(1)(A) and Local Civil Rule 73.02(B)(2)(g), D.S.C.,

this matter was referred to a magistrate judge for pretrial handling. Before the court is the

magistrate judge’s Report and Recommendation (“Report”), recommending that the court grant

Defendant’s motion for partial judgment as to the claims for wrongful termination and violation

of the SCUTPA based on Plaintiff’s failure to respond to the motion. (ECF No. 24). Plaintiff was

advised of his right to file specific objections to the Report, id. at 3, but failed to do so. The time

for Plaintiff to object to the Report has now expired, and this matter is ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Mathews v. Weber,

423 U.S. 261, 270 (1976). Nevertheless, “[t]he district court is only required to review de novo

those portions of the report to which specific objections have been made, and need not conduct de

novo review ‘when a party makes general and conclusory objections that do not direct the court to

a specific error in the magistrate judge’s proposed findings and recommendations.’” Farmer v.

McBride, 177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the

recommendation made by the magistrate judge or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1). However, “[i]n the absence of specific objections to the Report and Recommendation,

this Court is not required to give any explanation for adopting the recommendation.” White v.

Stacher, C/A No. 6-05-1737-GRA-WMC, 2005 WL 8163324, at *1 (D.S.C. Aug. 29, 2005) (citing

Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Thus, after a careful and thorough review of the Report and the record, the court agrees

with, and wholly adopts, the magistrate judge’s findings and recommendations in the Report (ECF

No. 24), which is incorporated herein by reference. Accordingly, for the reasons stated therein




                                                  2
  6:19-cv-03025-TMC-KFM            Date Filed 04/15/20      Entry Number 27         Page 3 of 3




and in this Order, Defendant’s motion for partial judgment on the pleadings (ECF No. 20) is

GRANTED and Plaintiff’s state law claims for wrongful termination in violation of public policy

and violation of the SCUTPA are DISMISSED.

       IT IS SO ORDERED.



                                                     s/Timothy M. Cain
                                                     United States District Judge
Anderson, South Carolina
April 15, 2020




                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                3
